      Case 1:20-cv-01071-CCC-MA Document 12 Filed 01/22/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LEONTTAYY A. PRATT,                         :   CIVIL ACTION NO. 1:20-CV-1071
                                            :
                     Plaintiff              :   (Judge Conner)
                                            :
             v.                             :
                                            :
TINA LITZ, et al.,                          :
                                            :
                     Defendants             :

                                  MEMORANDUM

      Plaintiff Leonttayy A. Pratt, an inmate presently confined at the Lebanon

County Correctional Facility (“LCCC”) in Lebanon, Pennsylvania, initiated the

instant civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 1.) Plaintiff has also

filed motions for leave to proceed in forma pauperis. (Docs. 7, 8.) Plaintiff names as

defendants Deputy Warden Tina Litz, Medical Supervisor Nurse Emily Bryk, and

Doctor Jessica Orner, all of whom are employed at LCCC. (Doc. 1 at 2.) An initial

screening of the complaint has been conducted and, for the reasons set forth below,

the court will dismiss the complaint with leave to amend granted.

I.    Screening Provisions of the Prison Litigation Reform Act

      The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April

26, 1996), authorizes a district court to review a complaint in a civil action in which a

prisoner is proceeding in forma pauperis or seeks redress against a governmental
      Case 1:20-cv-01071-CCC-MA Document 12 Filed 01/22/21 Page 2 of 7




employee or entity. See 28 U.S.C. § 1915(e)(2),1 28 U.S.C. § 1915A.2 The court is

required to identify cognizable claims and to sua sponte dismiss any claim that is

frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §

1915(e)(2)(B), 28 U.S.C. § 1915A(b).

II.   Allegations in the Complaint

      Plaintiff alleges that Nurse Bryk is in charge of the medical center at LCCC.

(Doc. 1 at 3.) Plaintiff has sought to address his unspecified issues with her on

different occasions, without a satisfactory resolution. (Id.) Plaintiff alleges that she

ignores his medical needs. (Id.) In addition, plaintiff alleges that Dr. Orner has

failed to provide him with an unspecified recommendation from an orthopedic

doctor, despite Dr. Orner having first hand knowledge of his unspecified injuries.



      1
          Section 1915(e)(2) of title 28 of the United States Code provides:
      (2) Notwithstanding any filing fee, or any portion thereof, that may have been
      paid, the court shall dismiss the case at any time if the court determines that-
      -
             (A) the allegation of poverty is untrue; or
             (B) the action or appeal --
                    (i) is frivolous or malicious;
                    (ii) fails to state a claim on which relief may be granted; or
                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.
      2
          Section 1915A(b) of title 28 of the United States Code provides:
      (b) On review, the court shall identify cognizable claims or dismiss the
      complaint, or any portion of the complaint, if the complaint--
            (1) is frivolous, malicious, or fails to state a claim upon which relief may
            be granted; or
            (2) seeks monetary relief from a defendant who is immune from such
            relief.


                                            2
       Case 1:20-cv-01071-CCC-MA Document 12 Filed 01/22/21 Page 3 of 7




(Id.) Finally, plaintiff alleges that Deputy Warden Litz received his grievances and

has the “final say” when it comes to the medical care of inmates. (Id. at 2.)

III.   Discussion

       Plaintiff has brought his constitutional claims pursuant to 42 U.S.C. § 1983,

which provides in pertinent part:

             Every person who, under color of any statute, ordinance, regulation,
             custom, or usage, of any State or Territory, subjects, or causes to be
             subjected, any citizen of the United States or other person within the
             jurisdiction thereof to the deprivation of any rights, privileges, or
             immunities secured by the Constitution and laws, shall be liable to the
             party injured in an action at law, suit in equity, or other proper
             proceeding for redress.

“To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must demonstrate a

violation of a right secured by the Constitution and the laws of the United States

[and] that the alleged deprivation was committed by a person acting under color of

state law.” Moore v. Tartler, 986 F.2d 682, 685 (3d Cir. 1993). “The first step in

evaluating a section 1983 claim is to ‘identify the exact contours of the underlying

right said to have been violated’ and to determine ‘whether the plaintiff has alleged

a deprivation of a constitutional right at all.’” Nicini v. Morra, 212 F.3d 798, 806 (3d

Cir. 2000) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 841 n.5 (1998)).

       “[I]n order to state a cognizable [medical] claim, a prisoner must allege acts

or omissions sufficiently harmful to evidence deliberate indifference to serious

medical needs. It is only such indifference that can offend ‘evolving standards of

decency’ in violation of the Eighth Amendment.” Estelle v. Gamble, 429 U.S. 97, 106

(1976). “[T]o succeed under these principles, plaintiffs must demonstrate (1) that

the defendants were deliberately indifferent to their medical needs and (2) that


                                            3
      Case 1:20-cv-01071-CCC-MA Document 12 Filed 01/22/21 Page 4 of 7




those needs were serious.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). This

standard affords considerable latitude for medical professionals within a prison to

diagnose and treat the medical problems of inmate patients. See Inmates of

Allegheny County Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979); Little v. Lycoming

County, 912 F. Supp. 809, 815 (M.D. Pa. 1996). Some of the more common situations

in which “deliberate indifference” has been found include when the defendant

knows of a prisoner’s need for medical treatment but intentionally refuses to

provide it, delays necessary medical treatment based on a non-medical reason, and

prevents a prisoner from receiving needed or recommended medical treatment. Id.

      Plaintiff’s claims against defendants Nurse Bryk and Dr. Orner fail as a

matter of law. First, plaintiff has failed to allege that he has a serious medical need.

Plaintiff alleges only that he has “issues” which were not resolved to his satisfaction

by employees in the medical department and that his “injuries” were known to

them. In addition, plaintiff has failed to allege facts from which the court could

infer that defendants were deliberately indifferent to a serious medical need, had

plaintiff alleged one. Plaintiff’s allegation that Nurse Bryk “ignore[d]” his medical

needs is conclusory. Further, Plaintiff’s allegation that Dr. Orner did not provide

him with a recommendation by an orthopedic doctor fails to establish that this

recommendation was medically necessary and that Dr. Orner intentionally refused

to provide it or prevented him from receiving it.

      Plaintiff’s allegations against Deputy Warden Litz fail to establish the

personal involvement necessary to create § 1983 liability against her. “A defendant

in a civil rights action ‘must have personal involvement in the alleged wrongs to be


                                           4
      Case 1:20-cv-01071-CCC-MA Document 12 Filed 01/22/21 Page 5 of 7




liable,’ and ‘cannot be held responsible for a constitutional violation which he or she

neither participated in nor approved.’” Baraka v. McGreevey, 481 F.3d 187, 210 (3d

Cir. 2007). See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Further,

supervisory liability cannot be imposed under § 1983 by respondeat superior. See

Ashcroft v. Iqbal, 556 U.S. 662 (2009); Monell v. Dep’t of Social Servs., 436 U.S. 658

(1978); Rizzo v. Goode, 423 U.S. 362 (1976). “Absent vicarious liability, each

Government official, his or her title notwithstanding, is only liable for his or her

own misconduct.” Iqbal, 556 U.S. at 677. A plaintiff must show that an official’s

conduct caused the deprivation of a federally protected right. See Kentucky v.

Graham, 473 U.S. 159, 166 (1985); Gittlemacker v. Prasse, 428 F.2d 1, 3 (3d Cir. 1970)

(A plaintiff “must portray specific conduct by state officials which violates some

constitutional right.”). A prisoner’s allegation that prison officials and

administrators responded inappropriately or failed to respond to a prisoner’s

complaint or an official grievance does not establish that the officials and

administrators were involved in the underlying allegedly unconstitutional conduct.

See Rode, 845 F.2d at 1207-08 (concluding that review of a grievance is insufficient

to demonstrate the actual knowledge necessary to establish personal involvement);

Pressley v. Beard, 266 F. App’x 216 (3d Cir. 2008) (prison officials cannot be held

liable solely based on their failure to take corrective action when grievances or

investigations were referred to them). Notably, a supervisory official has no

affirmative constitutional duty to supervise or discipline subordinates so as to

prevent the violation of constitutional rights. Brown v. Grabowski, 922 F.2d 1097,

1120 (3d Cir. 1990).


                                           5
      Case 1:20-cv-01071-CCC-MA Document 12 Filed 01/22/21 Page 6 of 7




       Here, plaintiff alleges that Deputy Warden Litz had a supervisory

responsibility to ensure medical care in the medical department, however

respondeat superior is not an appropriate basis on which to bring a § 1983 claim and

she had no affirmative duty to prevent employees of the medical department from

violating plaintiff’s constitutional rights, to the extent that plaintiff alleges they were

violated. In addition, plaintiff’s allegation that he sent grievances to Deputy

Warden Litz is insufficient, without more, to establish personal involvement.

       Because plaintiff has failed to allege an Eight Amendment medical claim

against defendants upon which relief may be granted, the court will dismiss the

complaint.

IV.    Leave to Amend

       The court recognizes that the sufficiency of this pro se pleading must be

construed liberally in favor of the plaintiff. See Erickson v. Pardus, 551 U.S. 89

(2007). The federal rules allow for liberal amendments in light of the “principle that

the purpose of pleading is to facilitate a proper decision on the merits.” Foman v.

Davis, 371 U.S. 178, 182 (1962) (citations and internal quotations omitted).

Consequently, a complaint should not be dismissed with prejudice for failure to

state a claim without granting leave to amend, “unless such an amendment would

be inequitable or futile.” Phillips v. Cty. of Allegheny, 515 F.3d 224, 245 (3d Cir.

2008) (citing Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004)). Because it is

possible that plaintiff may be able to remedy his pleading defects in an amended

complaint, the court will permit plaintiff to file an amended complaint.




                                            6
      Case 1:20-cv-01071-CCC-MA Document 12 Filed 01/22/21 Page 7 of 7




V.    Conclusion

      Based on the foregoing, the court finds that plaintiff has failed to state a claim

upon which relief may be granted. The complaint will be dismissed without

prejudice, with leave to amend granted.

      An appropriate order shall issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:      January 22, 2021




                                           7
